     Case 2:16-cv-02269-JAM-AC Document 44 Filed 05/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL GADDY,                                    No. 2:16-cv-2269 JAM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    E. MOGHADDAM, et al.,
15                       Defendants.
16

17          On April 8, 2020, defendants filed a motion to compel discovery from plaintiff, a

18   California state prison inmate. See ECF No. 41. Plaintiff timely filed and served a response

19   explaining that he has been without his legal materials since February 2020 due to his

20   “temporary” transfer from Pelican Bay State Prison (PBSP) to Kern Valley State Prison (KVSP),

21   originally for a court appearance unrelated to the instant case. ECF No. 42. Due to the current

22   COVID health crisis, plaintiff has been required to remain at KVSP. Plaintiff notes that he

23   previously filed a request seeking an order from this court order directing the transfer of his

24   personal property and legal materials from PBSP to KVSP, see ECF No. 40, and states that he

25   will respond to the discovery requests underlying defendants’ pending motion within a reasonable

26   time after receiving these materials. Defendants did not file a reply.

27          The current deadlines in this case are June 12, 2020 (discovery deadline) and September

28   18, 2020 (dispositive motion deadline). See ECF No. 38 (Discovery and Scheduling Order).
                                                        1
     Case 2:16-cv-02269-JAM-AC Document 44 Filed 05/08/20 Page 2 of 2

 1   Because plaintiff has been without his legal materials for more than two months, the court will
 2   extend these deadlines once plaintiff has access to his materials. Additionally, the court will deny
 3   defendants’ instant discovery motion without prejudice.
 4          The court will direct defense counsel to inquire of the appropriate CDCR officials whether
 5   plaintiff’s personal property, including his legal materials, can be sent to plaintiff at his current
 6   place of incarceration (KVSP) and, if so, when; and alternatively, whether there is a date
 7   scheduled for plaintiff’s return to PBSP and, if so, when. If the date of plaintiff’s return to PBSP
 8   remains uncertain or distant, defense counsel shall request that plaintiff’s personal property, or at
 9   least his legal materials if possible, be sent to plaintiff at KVSP. Defense counsel will be required
10   to file and serve a statement informing the court and plaintiff about these matters. Thereafter the
11   court will issue further orders including the extension of current deadlines.
12          Accordingly, IT IS HEREBY ORDERED that:
13          1. Defendants’ motion to compel discovery, ECF No. 41, is denied without prejudice.
14          2. Plaintiff’s request for an order of this court compelling the transfer of his personal
15   property and legal materials, ECF No. 40, is granted in part.
16          3. Defense counsel is directed to inquire of the appropriate CDCR officials: (1) whether
17   plaintiff’s personal property, including his legal materials, can be sent to plaintiff at KVSP, his
18   current place of incarceration and, if so, when; and (2) whether there is a date scheduled for
19   plaintiff’s return to PBSP and, if so, when. If the date of plaintiff’s return to PBSP remains
20   uncertain or distant, defense counsel shall request that plaintiff’s personal property, or at least his
21   legal materials if readily distinguishable from his other personal property, be expeditiously sent to
22   plaintiff at KVSP.
23          4. Within twenty-one (21) days after the filing date of this order, defense counsel shall
24   file and serve a statement informing the court and plaintiff of these matters.
25   DATED: May 7, 2020
26

27

28
                                                         2
